Citation Nr: 1520833	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  10-36 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to March 1954, including service in Korea.  He died in May 2009.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in September 2011, a statement of the case was issued in August 2013, and a substantive appeal was received in September 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in May 2009.  Admission reports from the San Juan VA Medical Center (VAMC) reflect that he had been admitted for prostate cancer in July 2008, rectal bleeding in February 2009, and prostate cancer in April 2009.  The Veteran's treatment records dated from 2008 until his death should be associated with the Virtual folder.  See 07/21/2008, 03/04/2009, 04/27/2009, 05/04/2009 VAMC entries, VAMC Report of Hospitalization.

At the time of the Veteran's death, service connection was in effect for residuals of gunshot wounds, left ankle, rated 30 percent disabling, effective March 16, 1995; residuals of gunshot wounds, right buttock, rated 20 percent disabling, effective March 16, 1995; low back disability, secondary to residuals of gunshot wounds, left ankles, rated 40 percent disabling, effective October 9, 1996; scar, right arm, rated noncompensably disabling, effective March 16, 1995.  See 09/19/2002 VBMS entry, Rating Decision - Codesheet.

The Veteran's Certificate of Death reflects that the immediate cause of death was metastatic prostate cancer.

Correspondence dated in August 2009 from N.A.O, M.D., reflects the following:

[The Veteran] died on May [redacted], 2009 with a diagnosis of metastasis prostate cancer; he also suffered from HBP, DM, had residual gunshot wounds with back, legs, arms, knees, and ankles problems.

[The Veteran] had persistent back, legs, hips and knee problems that were extensively evaluated and under treatment.  He used an assistive device for walking due to a pronounced limp and abnormal gait.  He had a lumbosacral discogenic disease with degenerative joint disease and his prognosis was poor.  He had multiple areas of myositis at low back and sacroiliac dysfunction.  He received as a consequence of the gunshot damage to bone, muscles, tendons, nerves, and ligaments which caused him foot drop.  He had deformity and persistent swelling with effusion of the left ankle.  All of this helps to summarize the poor condition of his skeletal system.  It is specifically the bones which the metastasis of the prostate cancer affected principally.

Bone is one of the first places where prostate cancer metastasize; it has not the same effect to have a metastasis to a completely healthy system, which can fight the disease without any problem, that to have a metastasis to an already debilitated and weak system.  [The Veteran] had cancer cell with masses all over his column and extremities.  Abnormal reproduction of these cells alters normal functioning of bone cells and thus abnormal deposition or destruction of bone.  All of these added to his already degenerative joint disease and myositis, disc problems and dysfunction could have accelerated his deterioration.  He already had limp problems, weakness and abnormal gait and his metastasis helps to deteriorate even more his condition to the point of being bed ridden.

It is in my opinion more probable than not that even thou [sic] he did not died [sic] from a service connected condition, his already connected conditions debilitated him in a way that help to accelerate his death.  If he hasn't [sic] had these conditions there was a possibility to have a slower deterioration of his condition.

In August 2013, an examiner reviewed the claims folder and opined that the Veteran's service-connected low back disability secondary to gunshot wounds, residuals of gunshot wounds, left ankle, and residuals of gunshot wounds, right buttock less likely as not accelerated the Veteran's death due to metastatic prostate cancer to the bone.  

The examiner explained that prostate cancer is a form of cancer that develops in the prostate, a gland in the male reproductive system.  Most prostate cancers are slow growing; however, there are cases of aggressive prostate cancers.  The cancer cells may metastasize (spread) from the prostate to other parts of the body, particularly the bones and lymph nodes.  Initially, small clumps of cancer cells remain confined to otherwise normal prostate glands, a condition known as carcinoma in situ or prostatic intraepithelial neoplasia (PIN).  Although there is no proof that PIN is a cancer precursor, it is closely associated with cancer.  Over time, these cancer cells begin to multiply and spread to the surrounding prostate tissue (the stroma) forming a tumor.  Eventually, the tumor may grow large enough to invade nearby organs such as the seminal vesicles or the rectum, or the tumor cells may develop the ability to travel in the bloodstream and lymphatic system.  Prostate cancer is considered a malignant tumor because it is a mass of cells that can invade other parts of the body.  This invasion of other organs is called metastasis.  Prostate cancer most commonly metastasizes to the bones, lymph nodes, and may invade rectum, bladder and lower ureters after local progression.  The route of metastasis to bone is thought to be venous as the prostatic venous plexus draining the prostate connects with the vertebral veins.  

The examiner noted the May 2009 Discharge Summary showing that the Veteran was admitted to the San Juan VAMC due to spinal cord compression due to metastatic disease.  Lumbar MRI reported metastasis through the thoracic and cervical spine, including the vertebral body, posterior elements at some levels and the spinal canal at T3 level, which is compressing and probably involving the spinal cord.  The Veteran died on May [redacted], 2009.

The examiner stated that the median survival of patients with metastatic spinal cord compression is about 12 weeks, reflecting the generally advanced nature of the underlying malignant disease.

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  

While the VA examiner opined that the Veteran's service-connected disabilities less likely as not accelerated the Veteran's death due to metastatic prostate cancer to the bone, the rationale provided by the examiner does not address the basis for the opinion.  The examiner simply explained the process of metastasizing prostate cancer. 

The VA examiner did not address the August 2009 opinion that the degenerative joint disease and myositis, disc problems and dysfunction could have accelerated the Veteran's deterioration.  The August 2009 physician opined that his service-connected conditions debilitated him in a way helped accelerate his death.

The VA opinion does not address the August 2009 opinion, nor does the rationale adequately address whether a service-connected disability contributed substantially or materially to cause the Veteran's death.  Thus, an additional opinion is necessary.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the Virtual folder the Veteran's treatment records from the San Juan VAMC dated from 2008 until his death in May 2009.  

2.  Request that the August 2013 VA examiner (or another qualified VA physician if the August 2013 VA examiner is unavailable) review the Virtual folder and provide an opinion as to whether the Veteran's service-connected disabilities were a substantial or contributing factor in the Veteran's death.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the August 2009 VA opinion, VA treatment records and Certificate of Death.

3.  After completion of the above, review the expanded record and readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought is not granted, the appellant should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




